Citation Nr: 1022559	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-36 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a low back injury, to include central disc 
protrusion.  

2.  Entitlement to an initial rating in excess of 10 percent 
for left lower radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to July 
2002, and from February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri granted service connection for 
residuals of a low back injury with radiation into the left 
hip (0%, from June 8, 2004).  In a letter dated approximately 
two-and-a-half weeks later in April 2005, the RO in Chicago, 
Illinois notified the Veteran of that decision.  [Due to the 
location of the Veteran's residence, the jurisdiction of his 
appeal remains with the Chicago RO.]  

During the current appeal, and specifically by a September 
2006 rating action, the Chicago RO awarded a compensable 
evaluation of 10%, effective from June 8, 2004, for the 
service-connected residuals of a low back injury with central 
disc protrusion.  Also, by a September 2007 rating action, 
the RO granted a separate 10% evaluation, effective from 
June 8, 2004, for left lower radiculopathy (associated with 
the residuals of a low back injury with central disc 
protrusion).  As the highest schedular ratings for these 
service-connected disabilities have not been granted, and as 
the Veteran has not expressed satisfaction with these 
compensable evaluations awarded during the current appeal, 
increased rating claims for both disabilities remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the Veteran initially requested a 
hearing before a Veterans Law Judge.  Subsequently, however, 
in a signed statement from his representative dated in 
January 2010, the Veteran withdrew his hearing request.  

For the reasons discussed below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

The Board regrets any further delay in adjudicating the 
Veteran's increased rating claims.  Pursuant to the duty to 
assist, however, these issues must be remanded for further 
development prior to a final decision on the merits of the 
claims.

Specifically, the Veteran was last afforded a pertinent VA 
examination in June 2008.  Subsequently, in a June 2010 
Informal Hearing Presentation, the Veteran's representative 
argued that the Veteran's disabilities had worsened since the 
June 2008 examination.  The representative acknowledged that 
the record contains reports of low back treatment that the 
Veteran received after the June 2008 VA examination but 
asserted that those outpatient treatment records do not 
include range-of-motion testing results.  Accordingly, the 
representative argued that the medical evidence of record 
does not accurately reflect the severity of the Veteran's 
disabilities.  See Hearing Presentation, June 2010.  

VA's "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1995).  As such, the increased rating 
claims on appeal must be remanded for complete pertinent VA 
examination(s) which provide findings that are consistent 
with applicable rating criteria.  The medical examination(s) 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Also on remand, records of ongoing VA low back and 
radiculopathy treatment should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of low back 
and radiculopathy treatment that the 
Veteran may have received at the VA 
Medical Center in St. Louis, Missouri 
since January 2009.  Associate all such 
available records with the claims folder.  

2.  Then, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and extent of the 
service-connected residuals of a low 
back injury, to include central disc 
protrusion as well as the 
service-connected left lower 
radiculopathy.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

All pertinent pathology associated with 
these service-connected disabilities 
should be noted in the examination 
report.  In particular, the examiner 
should discuss the nature and extent of 
the Veteran's left lower radiculopathy.  

In addition, the examiner should 
discuss any associated limitation 
motion, ankylosis (favorable or 
unfavorable) of the Veteran's entire 
thoracolumbar spine, and unfavorable 
ankylosis of his entire spine.  

The examiner should also discuss 
whether the Veteran's low back 
disability exhibits weakened movement, 
excess fatigability, or incoordination 
that is attributable to the applicable 
service-connected disorder.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran 
uses his low back repeatedly over a 
period of time.

Further, the examiner should address 
the impact of the service-connected 
residuals of a low back injury, to 
include central disc protrusion as well 
as the service-connected left lower 
radiculopathy on the Veteran's 
occupational functioning (regardless of 
his age).  

A complete rationale for all opinions 
expressed must be provided.

3.  Following completion of the above, 
re-adjudicate the issues of entitlement 
to an initial rating greater than 
20 percent for the service-connected 
residuals of a low back injury with 
central disc protrusion and entitlement 
to an initial rating greater than 
10 percent for the service-connected 
left lower radiculopathy.  If the 
decisions remain in any way adverse to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
these issues as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


